 In the Matter of HOWARD FOUNDRY COMPANY(MAGNESIUMDIVISIONandGEORGIA.ORR (AN INDIVIDUAL)Case No. 13-C-2396.-DecidedNovember 6,1944DECISIONANDORDEROn June 29, 1944, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and Was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Re-port attached hereto.Thereafter, the respondent filed exceptionsto the Intermediate Report and a brief. No request for oralargument before the Board was made, and none was held.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered theIntermediate Report, the exceptions and brief filed by the respondent,and the entire record in the case, and hereby adopts the findings,conclusions, and recommendations made by the Trial Examiner,except as stated below.'ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Relations'Reference is made in the Intermediate Report to an individual by the name of NickMizolek.It appears from the record that the correct name of this individual is NickNiziolekThe Trial Examiner credits Orr's testimony as to the events following the mold incidentwhich culminated in Orr's discharge.Whilewe agree thatOrr's testimony as to theseevents is credibleand that ofCieslak and Miner,untrustworthy,we note certain minordiscrepancies between the statementscontainedin the Intermediate Report and the testi-mony in the record with respect thereto.Accordingto theIntermidate Report, Cieslaktestified that he signed Orr's termination slip ; however,the record shows that Cieslak, atfirst, could not remember whether he signed such a slip, but that subsequently he denieddoing so.Again, contrary to the Intermediate Report,the record does not indicate thatMinergave contradictory testimony concerning his whereabouts at the time of the moldincident.That Miner's testimony was largely unreliable,however,as the Trial Examinerfound,is evident from Miner's inconsistent statements with respect to the identity of theperson or persons responsible for Orr's discharge59 N. L.R. B., No. 19.60 HOWARD FOUNDRY COMPANY61Board hereby orders that the respondent, Howard Foundry Com-pany (Magnesium Division), Chicago, Illinois, and its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in International Molders and Foun-dry Workers Union of North America, A. F. of L., or in any otherlabor organization of its employees, by discharging any employee,or in any other manner discriminating in regard to their hire ortenure of employment, or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist InternationalMolders andFoundry Workers Union of North America, A. F. of L., or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-poses of collective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole George Orr for any loss of pay he may have suf-ferred by reason of the respondent's discrimination against him, bypayment to him of a sum of money equal to the amount which henormally would have earned as wages during the period from thedate of the respondent's discrimination against him to the date whenlie first obtained regular employment; less his net earnings during saidperiod;(b)Post immediately in conspicuous places throughout the Mag-nesium plant which it operates in Chicago, Illinois, and maintainfor a period of at least sixty (60) consecutive days from the date ofposting, notices to its employees stating: (1) that the respondentwill not engage in the conduct from which it is ordered to cease anddesist in paragraphs 1 (a) and (b) of this Order; (2) that therespondent will take the affirmative action set forth in paragraph2 (a) of this Order; and (3) that the respondent's employees arefree to remain or become members of International Molders andFoundry Workers Union of North America,. A. F. of L., or anyother labor organization, and that the respondent will not discrim-inate against any union committeeman, steward, or other represent-ative of its employees by reason of the proper performance of hisfunctions as such representative;(c)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDCHAIRMAN HARRY A. MILLIS, concurring :-This case presents a pointed illustration of the need for specialcare and forbearance in administration of collective bargaining rela-tionships, especially in initial years when inexperience, awkwardness,and presumption are most evident. The idea, all too prevalent amongsome employers, that the obligation imposed by the Act to bargaincollectively with majority representatives of their employees ceasesupon the execution of an' agreement, and by the same token over-zealousness on the part of union business agents and new committee-men, are both responsible for much industrial unrest and instability.Square dealing and considerateness assume in these days ever increas-ing significance.Let resentment and resistance, especially on thepart, of first line supervision, commonly the first level of grievanceadjustment, obstruct the peaceful machinery set up by agreement andthe whole purpose of collective bargaining is likely to fail.Theattitude of Chini, as disclosed by this record, made impossible theachievement of mutual respect and cooperation between employee andmanagement and resulted in a necessity for recourse to this Board.It is not and must not be a usual function of this,Board to enforceor administer collective bargaining agreements.That would be verybad policy.Yet, maladministration of agreements now and then, butalways unfortunately, forces the Board to intervene in order to cor-rect situationswhich impinge upon the law. Such is the casebefore us.With this assertion of policy and these observations, I am incomplete agreement with the Board finding that the discharge ofOrr was discriminatory.INTERMEDIATE REPORTFor the Board : Gustaf B Erickson, Esquire, Chicago, IllinoisFor the Respondent : Laurence C. Mills, Esquire, of Dempsey, Mills, Caseyand Bostleman, 29 South La Salle Street, Chicago, Ill.For George Orr : George Orr, 6827 South Rockwell Street, Chicago, Illinois.STATEMENT OF THE CASEOn a charge duly filed on May 9, 1944 by George Orr, an individual;hereinreferred to as Orr, the National Labor Relations Board, herein called the Board,'On April 9,1943,International Molders and Foundry Workers'Union of North America,A. F of L filed a charge based on all the facts here involved ; on October 12, 1943, thiswas amended to include a charge of discrimination against one George McCleary as wellas Orr;on April 29,1944,a second'amended charge was filed, dropping the charge of dis-crimination with reference to McCleary;on April 29, 1944, a complaint was issued by theRegional Director for the Thirteenth Region and the case was duly noticed for hearingon May 11,1944.On May 9, 1944, the Union withdrew the charge and, being notified ofsuch withdrawal,Orr, on the same day,filed the instant charge, as an individualOrrdropped his union membership within a month after his discharge from the employmentof Respondent on March 31,1943, and has never renewed itSince that time he has notworked as a molder. HOWARD FOUNDRY COMPANY63on May 11, 1944, by the Regional Director for the Thirteenth Region (Chicago,Illinois), issued its complaint against Howard Foundry Company (MagnesiumDivision), an Illinois corporation with its principal office and place of businessinChicago, Illinois, herein called Respondent, alleging that Respondent hasengaged in and is engaging in unfair labor practices within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act. Copies of the complainttogether with copies of the charge and a notice of hearing thereon, were dulyserved on Respondent and Orr on May 11, 1944.Concerning unfair labor practices, the complaint alleges that on or aboutMarch 31, 1943, Respondent discharged George Orr from his employment withRespondent and has thereafter refused to reinstate him because he engagedin concerted activities for the purposes of collective bargaining, by whichaction it discouraged and is discouraging concerted activity for the purposesof collective bargaining, and that thereby Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (3) of theAct ; that further, Respondent, by its officers, agents and supervisory employees,while engaged in the operation of the magnesium plant, from on or aboutJanuary 19, 1943 to date, made statements disparaging and expressing dis-approval of InternationalMolders and Foundry Workers Union of North..merica, A. F. of L., herein called the Union, of which Orr was a memberin good standing, and discharged and threatened to discharge employees becauseof their concerted activities for the purpose of collective bargaining or othermutual aid or protection, thereby engaging in unfair labor practices withinthe meaning of Section 8 (1) of the Act.On May 19, 1944, Respondent filed its answer with the Regional Directorfor the Thirteenth Region, admitting the allegations of the complaint pertainingto its corporate existence and the nature and extent of its business, and theexistence of the Union as a labor organization, but denying all allegationspertaining to unfair labor practices.On May 22 and 23, 1944, a hearing on the complaint was held at Chicago,Illinois and at Cicero, Illinois, before the undersigned, R. N. Denham, a TrialExaminer duly designated by the Chief Trial Examiner. The Board andRespondent appeared and were represented by counsel.Orr appeared as hisown counsel.Allpartieswere afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to present evidence pertinent to theissues.At the opening of the hearing, Respondent moved to have the complaint mademore definite and certain as to substantially all allegations pertaining to thealleged unfair labor practices.The motion was granted as to the allegationsconcerning unfair labor practices within the meaning of Section 8 (1) of theAct and was denied in all other respects. Counsel for the Board stated on therecord that the Board relied on certain described acts and statements ofnamed supervisory employees for its proof of the unfair labor practicesreferred to.This statement was in lieu of an amendment to the complaintand was accepted by all parties as such. No request for adjournment wasmade following the above recital by Board's counsel although counsel forRespondent reserved the right to request a further hearing in the event heshould find himself prejudiced by an inadequate opportunity to meet theallegations.No such request has been made. At the conclusion of testimonyfor the Board, Respondent moved the dismissal of the complaint for lack ofproof.The motion was denied.At the conclusion of all testimony, the motionof counsel for the Board to conform the pleadings to the proof was grantedwithout objection and made applicable to all pleadings solely for the purpose618683-45-vol. 59-6 64DECISIONSOF NATIONALLABOR RELATIONS BOARDof correcting recitals of dates, spelling of naives and conforming, minor mattersnot affecting the issues raised by the pleadings.An informal discussion ofnthe. issues) andr.,applicable evidence was. held on the record at conclusion ofthe hearing.Briefs to the Trial Examiner were waived by,all parties.On the foregoing, and on all the record, having heard and observed thewitnesses and considered all the evidence offered and received, the undersignedmakes the following:,FINDINGS OF FACrIi)-11: BUSINESS OF BESPONDEN1Respondent is an Illinois corporation wi ith its principal office at 4918 Bloom-ingdale Road,\Chicago, IllinoisIt operates three manufacturing plants, vizamagnesium plant and an aluminum plant, both in Chicago, Illinois and abronze plant at Aurora, Illinois, where it is engaged in the manufacture, saleand distribution of brass, bronze, aluminum and magnesium castings for air-plane parts, tanks, machine guns, heavy artillery and ships, all of which aredevoted solely to the war effort.Only the magnesium plant is herein involved.Respondent concedes that it is engaged in commerce within the meaning of theAct and that the Board has jurisdiction in this matter 2IITHEORGANIZATION INVOLVED 'InternationalMolders and Foundry Workers Union of North` America, A. F.of L. is a labor organization admitting employees of Respondent to membership.IIITHEUNFAIR LABOR PRACTICESA Intel-feienae, iestialiat and coelcloiiAlthough Respondent has operated for a number of years as a foundry- courpany in the Chicago area, it has never before handled magnesium Its mag-nesium plant, with which this controversy is concerned, is a new project, havingbeen built by the Defense Plant Corporation in 1942.At the,tinie the acts com-plained of took place, the plant was still in an unfinished condition althoughproduction operations had already started.For several years, Respondent has operated under a closed shop contract withInternational Molders and Foundry Workers Union of North America, affiliatedwith the A F. of L, which contains the general provisions of that Union'sstandard contract and has been applied to the magnesium plant operationsThis contract prohibits the hiring of journeyman molders who are not in goodstanding with the Union, but permits non-union laborers and helpers to behired, provided they join the Union within 30 days ; however, when the Unionisunable to furnish journeymen, the employer is also permitted to hire non-union men, provided they, too, join the Union within 30 days, in the samemanneras non-union laborers and helpers.During all the times here in-volved, the latter condition prevailed, and in order to maintain the closed-shopconditions and to insure that new employees made timely applications for Unionmembership, arrangements were made between the Union and Respondent to2Respondent stipulatedthatitmoves substantial quantities of magnesium,aluminumand brass in interstate commerce to its plants in Illinois as raw material,valued at morethan$1,000,000 per annum;and similarly moves substantial quantities of finished castings,in interstate commerce from its plants in Illinois,valued at more than$1,700,000 perannum. HOWARD FOUNDRY COMPANY65have each new employee introduced to the committeeman of the Union in thedepartment where such new employee was to work.The failure of the Directorof Personneland the Superintendent to observe this in the rapidly expandingorganization,was one of the circumstances that contributedto the-situationhere under consideration.Within the plant, each department elected its own committeeman to serveon the shop committee,while one employee was elected to act as shop chair-man.His functions may be generallylikened tothose of a chief steward,through whom all grievances and other matters pertaining to relations betweenthe employees and management were cleared in the first instance, usually fromthe committee men, whose ditties are comparable to those of departmentstewards.Obviously many grievances were adjusted on the spot by the coin-mitteemen,and many more by the shop chairman,without going beyond theforemen immediately involved.The shop chairman had no general authorityto represent the union beyond the presentation of more or less routine griev-ances and the settlement of such grievances on the spot,insofar as he coulddo so without appealing to the business representative.Orr, however,who wasshop chairman at the times here involved,appears to have taken a more activepart than other chairmen in the matter of general conditions, although, when-ever situations arose which either were beyond hisjurisdiction or which hethought were beyond his capacity to handle, he, too,called on the business agentof the union for authoritativeadviceand assistance.'At the timesthat are pertinent herein,Joe Chiniwas Superintendent ofthe Foundry;the Director of Personnel Relations was oneMacClay ;Daniel H.Miner was foreman inchargeof squeezer molders, and Stanley Cieslak wasmolder foreman.MacClayand Chini., respectively left the employ of Re-spondent in the early summer and fall of 1943.Theirwhereabouts are notnow known and because of this, Respondent was unable to produce them totestify in this proceeding.By the fall of 1942, although the buildings were not completed and only apart of the equipment had been installed,the foundry had started productionwith a small portion of the employees it would,and did,ultimately require.By the beginning of 1943, there were several hundred employees working, andat present three or four times that number are on the pay roll.'Those employees who served as shop committeemen and shop chairmen priortoFebruaryand March 1943,appear to have enjoyed short tenures.Mostof them quit or were discharged for reasons that are not here in issue, andone was promoted to be a foreman.Except in the case here involved, thereis no charge that any of the discharges of the committeemen or shop chairmenwere discriminatory in nature,nor were the causes of such discharges shown.However, the testimony of DanielMiner,squeezer molder foreman,who hadsevered his connection with Respondent on the day before he testified, playsa significant part in indicatingthe attitudeof the superintending and manage-3 On one occasion, Orr, as shop chairman, with the approval if Chini, made a survey ofthe night shift to determine the cause of a persistent discontent on that shift, during whichhe interviewed each employee, reported his findings and at the same time recommended therelease of two men whom he discovered were not performing their duties.On anotheroccasion, with the knowledge of management, Orr caused a petition to the State Board ofHealth to be circulated, requesting an inspection of the gas conditions in the foundry.Suchan inspection was made but the results were not developed at the hearing.dThe exact amount of employment at the plant at the present time was not shown by thetestimony although it is obviously in excess of 1,000 persons. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeat personnel toward those who, as committee members, actively representedtheUnion and attempted to protect the rights of the employees in the shop.Miner's testimony concerned his relations with Joseph J Schroeder, a molder,and was confirmed by Schroeder. Schroeder began work at the respondent'sfoundry on February 11, 1943, and was immediately placed in Miner's depart-ment as a squeezer molder. Shortly after Schroeder had been employed, JohnMurphy, the committeeman from his department, was discharged. It was atabout that time that Orr became shop chairmanOrr had previously knownand worked with Schroeder in another plant and, to fill Murphy's place, sug-gested to Schroeder that lie take over the representation of the employees inthe squeezer molding department, as their committeemanSchroeder apparentlywas a capable worker who attracted Miner's attention soon after being em-ployedAt the time, one of the shifts in the squeezer molders department waswithout a foreman and Miner thought he saw foreman kiualifie tions inSchroeder.He cultivated him with the result that they soon became closefriends, both in the shop and outside, and spent much of their free time playinggolf.Miner had told Schroeder about the possibility of his being made a fore-man, and both in the shop and outside, had many conversations with him onthe subject of Schroeder's union activities in previous employments where hehad served as steward and on various committeesMiner warned him to stayaway from such activities in Respondent's shopWhen Schroeder was invitedby Orr to take the job of committeeman, lie told Miner of itMiner advisedagainst accepting the assignment, and, according to his own testimony, toldSchroeder that if he seriously wanted the foreman's position, he "would havetwo strikes on him if he took the committee job, with the third strike comingup", obviously implying and intending to imply that Schroeder could hardlyexpect to receive consideration from management for, appointment as a foremanifhe became a committeeman.Miner testified that in these conversations, hewas not attempting to intimidate Schroeder, but was merely giving him somefriendly advice on a wholly personal basisWhile the employer may, in certaincircumstances, be excused from responsibility for expressions of purely personalopinion by a foreman, this was not such an opinion but was intended to adviseSchroeder as to management's attitudeIt is found that by these conversations,Respondent did, through Miner, interfere with, restrain and coerce Schroederin the exercise of the rights guaranteed in Section 7 of the ActThere is no substantial evidence that' the management of Respondent ob-jected to the presence of the Union, as such, within the plant, or to any ofthe employees being members of the Union.The existence of the closed'sliopcontractwhich had been renewed several times, torecloses this. Its objec-tion appears to have gone deeper—and took the form of resentment toward ag-gressive assertion by the union representatives in the shop, of the rights ofthe employees under the contract.Chini, from the description of him, is a hottempered and impetuous superintendent who was jealous of his authority, con-stantly pushing for more find more production, impatient with the union con-tract and inclined to regard Orr as an interloper who was encroaching on hisprerogatives.He treated the presentation of grievances or complaints overworking conditions and other matters as an invasion of his right to "run theshop".Much of the conduct on which this complaint is based came from Chini.Itwas generally conceded that profanity is a', recognized part of the foundryvernacular and is broadly used by both the workers and their supervisors.Numerous of the witnesses were called upon to quote Chini and others, in de-scribing the acts complained of. In referring,to their testimony, the substance HOWARD FOUNDRY COMPANY67rather than the language, is used, for the profanity, while lurid at times, addslittle, if anything, to the real meaning of the statements made. In consider-ing the testimony, the fact that profanity may have been used has not, underthe circumstances, been given weight.In the exercise of the grievance procedure, when he had to go beyond theforeman directly interested, Orr, as shop chairman, usually presented griev-ances in company with one or more other members of the committee. On suchoccasions, the management was usually represented by Chini and MacClay,and Orr generally Acted as spokesman for the employee group. Orr's presenta-tions ordinarily made up in forcefulness and energy, what they lacked in diplom-acy, and Chini's reaction usually was one of resentment which frequently woundup with the statement that he, and he alone, was running the foundry. Insuchmeetings,when reference was made to the Union and the contract indiscussing special cases, such as sub-scale wages, or matters pertaining to theoperation of contract provisions, Chini's frequent comment was to the effectthat he didn't care about the Union or the contract, and that he was runningthe shop.On another occasion, when there had been a discharge and a briefwork stoppage, both of which Orr and Joseph Holli succeeded in adjustingwith MacClay during Chini's absence, Chini called Orr and Holli to his officeand berated them for causing "a strike".They attempted to explain thatthey had no part in the stoppage, but Chini, iii a burst of temper, pounded thetable, asked who they thought was running the plant, threatened to transferOrr to the Aurora plafit and Holli to the aluminum plant, and ordered there tostop bringing grievances to him.On still another occasion, while talkingwith Nick Mizolek, who had been elected a member of the committee, Chiniwarned him, again in a burst' of rage, to watch what he had to say as acommitteeman or he would be discharged.Mizolek, in testifying to this, statedthat he didn't believe Chini really knew what he was saying ; that the out-burst just "came out".MacClay on the other hand, appears to have had moreself control, but his statements, according to the testimony of Orr, were equallydiscouraging.He attempted to evade the provisions of the contract and itswage scale by telling Orr that government orders had superseded the con-tract, and when Orr asked for the privilege of posting on the bulletin boards,reports on the various meetings with management, MacClay denied the priv-ilege with the statement that the other men of the plant did not need to knowwhat went on in the meetings. The foregoing general conduct of the tworepresentatives of management who were most intimately connected with theshop personnel and personnel matters, together with. the fact that a numberof the committeemen and shop chairmen had been removed from the pay rollafter very short service in their official capacities, engendered a feeling amongat least a portion of the employees within the plant, that Respondent wasunwilling to do more than tolerate committeemen to the extent that theywere compelled to do so, and that active membership on the committee wasan invitation to a discharge for conduct which otherwise probably would beoverlooked.There is no testimony as to the manner in which the members ofthe committee or other shop chairmen who preceded Orr, fulfilled their dutieson behalf of employees.The fact, however, that so many of them were dis-charged or quit shortly after taking office could not but have had an effect;itwas not looked upon by the employees as a more coincidence, nor can it be,in the light of Miner's advice to Schroeder and Chini's statement to Mizolek.These facts, with the well known attitude of Chini, and the findings above setout, lead to a finding that by the foregoing conduct of Chini, MacClay and Miner,at the magnesium plant, Respondent did, in fact, restrain, coerce, and intimidate 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees in the-exercise of their rightsas guaranteedinSection 7 ofthe Act G13.The discharge of George O1rPrior to the construction of the magnesium plant here involved, Respondenthad had no experience with that material upon which to base the constructionof the new plant In a molten state, and while being cast, magnesium gives offlarge quantities of noxious'and disagreeable gasesIn the original construc-tion of the plant, the facilities for carrying off these gases admittedlywere in-adequate and created working conditions which not only were highly disagree-able but which were believed by theemployees to be a serious health menace.On January 19, 1943, George Orr was hired and placed under the foreman-ship of Miner, where he spent most of his time on experimentalwork.He isan experienced molder and had been a member of the Union for a considerabletime, but immediately preceding his employment by Respondent, had workedin a foundry where, because of a closed-shop contract, he had been compelledtomaintain membership in the appropriate CIO union. Shortly after he tookemployment with Respondent, Orr began to complain to Miner about the gascondition.He also freely expressed himself on the subject to the other em-ployees.At that time, one Tom Kirby was shop chairman, and John Murphywas committeeman from Orr's department. About two weeks after Orr's em-ployment, Kirby and Murphy were discharged, and for purposes of temporaryshop representation, Orr, at Murphy's request, stepped into Murphy''-s placeAs Murphy put it, lie expected to be out only two or three days, and asked 'Orrto "hold things together" until he got back. In a meeting with MacClay con-cerning the discharges of Kirby and Murphy, which Orr handled, MacClayrefused to return Kirby and Murphy to the magnesium plant but offered themjobs at the Auroi a plant of RespondentKirby rejected the offer, while MurphyacceptedHe subsequently was returned to magnesium plant and is employedthere at the present timeA day or two following this meeting, Orr was electedshop chairman and from that time forward, pursued his official duties aggressivelyand energetically.The prompt and apparently effective attention he gave toall grievances com-ing to him soon gained the confidence and support of most of the employees.Grievances which formerly the men had not bothered to mention, were broughtto him, with the result that within a short time, Orr and his committeemenwere presenting six or eight such grievances to management each week. Thecollectivemorale of the employees also became strengthened and the impulsetoprotect their members and 'leaders from real or imagined mistreatmentreached a point where sporadic work stoppages became difficult to avoid.As has been stated, in early 1943, the construction work at the new' planthad not been completed.One wall had been left open to lead into a-projectedadjoining building.Machinery and equipment was still only temporarily placeds It is noted that all the acts coniplamed of were committed by employees who no longerare in the employ of the Respondent and who,except Miner,have not been so employed forfrom 6 to 9 months Since the departure of Chini and MacClay,one Bunte has beenengaged as Industrial Relations Manager and Benjamin Wiseman has been Director ofLabor Relations since April 1943According to Mizolek,itwas impossible for the unionrepresentatives to talk to Chini and MacClay.He felt,however,that with the advent ofBunte and Wiseman,conditions have improved and the committee now has less difficultyin getting along with Bunte and 'Wiseman although they do not always see eye to eye onevery question raisedThere is no complaint by the committeemen at the-present, timeconcerning the attitude of either management or its representatives toward the exerciseby the committeemen and the shop chairman,of all their reasonable functions. HOWARD FOUNDRY COMPANY69and to some degree, safety factors normally to be expected had not yet beencompletely installed or established.During this period, Chini was driving formore and more production, and Orr, as shop chairman, was demanding relieffrom the admittedly bad gas accumulations and miscellaneous other objection-able conditions.On the subject of production, Orr arrived at an agreementwith Chind that there was to be no yardstick of individual production based uponsome pace making record, but that every man would be "on his own" to pro-duce , according to his best ability.The heavy turnover of labor was also afactor considered by Orr, Holli and Chini.This resulted in setting up a com-mittee composed of management and union representatives to pass on discharges;but there is no evidence that such committee ever functioned.Meanwhile, Orrcontinued to spend considerable time away from his work investigating griev-ances and repeatedly harped on the poor ventilation.He also severely criticizedChini's failure to follow the agreement to introduce new employees to theirrespective committeemen so that they could be enrolled in the, Union. Theoutcome of these activities by Orr, which no one disputes were in connectionwith his duties as a shop chairman, was an order by Chini to Orr that he remainat his bench and devote only a stated period of each day to grievance matters,and the inauguration of a formal grievance procedure which required that allgrievances be in writing.Orr apparently made himself unpopular with most of management by his de-mands for correction in working conditions, especially the ventilation.Eachcomplaint on this subject was met with the statement that fans had been onorder for a long time but priorities interfered with delivery.Actually, however,although the condition was one that had existed from the start of productionin 1942, fans were not ordered by Respondent until January 29, 1943. Theywere received and installed early in April.Subsequently two more were orderedand installed, and at the time of the hearing there was a requisition pending.foran additional $100,000.00 worth of ventilating equipment.Respondent's maincriticism of Orr, as reflected by its conduct throughout the hearing, was thatOrr was unreasonable in his persistent demands for correction of the gas con-dition, since the plant was new, not fully completed and the fans were not im-mediately available.The delay in ordering ventilating fans and the failureof Respondent to fully advise Orr what it had done to correct the condition, isnot consistent with this position.Orr was properly urging the correction ofan admittedly bad condition.Reasonable handling of such complaints, as theyapparently are now being handled by l3unte and Wiseman, in all probabilitywould have done away with many of the complaints and avoided much of theill-feeling that was engendered by Chini's vehemence, his table pounding andhis threats to transfer Orr and Holli to other plants of Respondent as reprisalfor,bi"irtgthe-employees' grievances to hire.Without detailing all the occasions, Orr, usually in collaboration with Holli,was responsible for quieting several disturbances among the men after briefwork stoppages had occurred, and, as has been noted, appears to have made aconstructive effort to maintain peaceful labor relations so long as he felt themen were not being imposed upon. In each instance, he, with Holli or others, in-duced the men to continue working while they tried to have corrective measurestaken by management. The last of these occurred on Saturday, March 27, 1943,a few days before Orr's discharge.When he reported for work on that day, JohnKluck, one of the coremakers, was discharged by Foreman Crandall.' for failureto remain for overtime work the night before. The failure was caused by amis-The former shop chairmanwho had been promoted to a foreman's position. ,70DECISIONS OF NATIONAL LABOR RELATIONS BOARDunderstanding of orders. In the absence of Orr who was late that morning, Kluckreported his discharge to Holli.Meanwhile the coremakers and molders refusedto work.Holli interceded with Crandall, who refused to permit Kluck to con-tinue at his job.Holli then telephoned Lorenz, the anion international represent-ative,who instructed him not to let the men walk out and promised to come tothe plant as soon as he couldAbout this time Orr appeared and on being advisedas to what had happened, he, too, interceded with Crandall and also directed themen to resume,their work while the affair was being adjusted. -Orr,-Holli, Kluck,Lorenz, and one or two other committeemen then called on MacClay, who, afterhearing the facts, ordered Crandall to put Kluck back at workAt this time,Chini was away for the week-end.The next work day, Chini called Orr, Holli and Elmer Brennwald, anothercommitteeman, to his officeDuring this meeting,Chini referred to the Kluck incident of the preceding Saturday, accused Orr ofinciting a strike and threatened to transfer Orr to the Aurora plant and Holli tothe aluminum plant. The meeting was it stormy one in many respects and againtouched on the gas conditions and the demands of Chini and Crandall for moreproduction from the men. That also was when Chini said, "I don't give a God-dam, for the Union," and ordered Orr and Holli not to bring any more complaintsto him.There is no question but that Orr kept the nien union-conscious, and forcefullykept their welfare before management, but there is no evidence that any of hiscomplaints were unfounded. Just before quitting time. of the,day last referredto,Monday, March 29, the incident occurred which, Respondent contends, led toOrr's discharge!Brennwald, it finisher, with his crew of three, had just com-pleted a large mold and one member of the crew had gone to another part of theplant for some unexplained reason.Such molds are made in two parts, thebottom being known as the "drag" and the top portion as the "cope". Theseparts weigh about 300 pounds each.When finished, the cope is placed on topof the drag, which has previously been placed on a 36-inch roller conveyor andthe completed mold is then pushed to the point where it is to be poured. ` At thetime in question, the roller conveyor was temporarily laid on the floor, elevatedon 2 x 4 timbers. The drag, of the mold in question was in place on the conveyorand the cope was resting on some wooden horses nearby. It is possible for thefour men making up the crew to "cope" the mold by hand-that is, lift the copeby means of two long pipes that fit in rings at the respective corners of the frame,and carry it to the drag where it is placed on top of the latter piece and held bypins which fit into holes in the cope.However, because of the weight and size,this normally is done by an overhead crane.On this occasion, the crane had goneout of commission and Foreman Cieslak ordered the men to do the job by hand.Through some misunderstanding, Brennwald received the impression, also, thatCieslak intended to have them close the molds by hand in the future, as well.Such procedure necessitated two of the men, while carrying the cope, to walkacross the roller conveyor on which the steel rollers are about four inches indiameter and about one inch apart. The men would thus be required to walkon the easily turned rollers,-an admittedly dangerous practice.Brennwaldobserved the danger and went to the other end of the mold shop, told Orr thatCieslak was going to require them to close the mold by hand in the future, andgot him to cone up and look at it and also, to help him close the mold, and toremonstrate with Cieslak about the dangers involved in the hand closing process.7The facts leading up to the discharge are not seriously in disputeThe facts sin round-ing the actual discharge must be drawn from sub§tantialconflicts in the evidence. producedby Respondent. .HOWARD FOUNDRY COMPANY71Orr did-, as requested.After some conversation with Cieslak about thedangersinvolved, Orr finally asked who would be responsible if one of the men fell andbroke hisarm or leg.Cieslak said he would assume the responsibility, whereuponOrr retorted, in effect "If a man falls and breaks his-- arm or leg, can I breakyourarm or leg?"This appears to have been only a part of the colloquybetween Cieslak and Orr, which, while not described by any witness in detail,was said to have been colored by what the witnesses refer to as "foundry lan-guage." 8At the end of the exchange, Cieslak remonstrated with Orr over thelanguagehe used, whereupon Orr apologized and went back to his work.Neither Cieslak's or Miner's testimony as to exactly what immediately followedthe mold incident can be fully credited.According to Cieslak, he discharged Orras soon ashe made the above quoted statement, and refused to accept Orr'sapology which, he said, came some five or ten minutes later.Miner, on the otherhand, told a conflicting story of the discharge and concluded it by stating that hewitnessed the incident, filled out a termination slip for Orr's discharge andplaced it on Chini's desk that evening.Cieslak testified that he, too, had signeda termination slip giving as the cause of the discharge, Orr's threat toward him.Actually, Orr never received any termination slip, and the only such documentin evidence, is a third termination slip, not in the handwriting of either Cieslakor Miner, dated March 31, 1943, signed only by Chini and giving as the reasonfor the discharge, "Creates disturbances among fellow workers.Has threatenedforeman on3/29/43."This recites that Orr's last day of employment was March31, 1943.In the absence of Chini, none of the witnesses was able to explain howthis termination slip came into existence.°Although the plant operated on the basis of 8 hour shifts, it was the practiceto work the day shift for 10 hours, from 7: 30 a. in. to 6 p. in. This customarytwo hours of overtime became a substantial fixed factor in the earnings of themen.On Tuesday, March 30, the day following the mold incident and also themeeting inChini's office about the Kluck matter,.Orr, Holli, Kluck and at leastone other committeeman were sent home at 4 o'clock without explanation.HolliaskedCrandall and Chini for the reason but they refused to answer him.WhenOrr asked Miner, he was told it was because of the Kluck affair.The next day,March 31, 1943, there was considerable unrest in the plant and indications thatthere might be another work stoppage in protest of sending their committeemanhome early.1°Orr calleda meetingin the court yard of the plant at noon of thatclay and addressed the men.He severely criticized Chini and his treatment ofthe employees.His speech, couched in the vernacular of the foundry, was blunt,intemperate and provocative, when measured by normal standards. It was di-8 There is some conflict -as to whether Cieslak had announced that thenceforth the moldwould be closed by hand, and whether Orr actually first helped close the mold and then hadhis conversation with Cieslak, and was referring to future dangers.It is not deemed essen-tial to make a finding on this question. It appears immaterial whether the conversationreferred to the immediate danger or the future perils of the practice, although the credibletestimony of Orr indicates that he was referring to the practice, in the belief that Cieslakintended to follow it in the future.8 Cieslak testified that he discharged Orr on the spot and then went to Miner's office andnotified him what he had done.Miner testified variously that he was present and observedthe incident and also that he learned of it later and then he discharged Orr. Orr's testi-mony, which fits into the documentary proof, was that he knew nothing of the dischargeuntil the afternoon of the 31st when he was sent to MacClay's office, ostensibly to take atelephone call, but actually to be told of the discharge.Orr's version of the mold incidentand the subsequent happenings is credited.1°Miner testified he could not recall the incident of these men being sent home ; that itwas unusualfor one or two men to be sent home early but that sometimes whole depart-ments had been stopped at 4 o'clock when their work was out of line with other depart-ments. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDrected chiefly against Chini, whose attitude, he said, was like a Nazi saboteur.He called him a slave driver and probably some other uncomplimentary things.He told the men that if they-were going to have a union to make it a good strongunion that could walk out if necessary, but urged them not to take any workstoppage action over the treatment lie and the other members of the committeehad received by being sent home early, and to allow their differences to be workedout along orderly lines"Shortly after he had resumed work following the noon speech, Cllirii came toOrr's bench and told him he was wanted on the telephone in the front office.Hewent to MacClay's office.This was only a ruse to get Orr out of the foundrywithout attracting attentionThe record reflects the following as to this mci-<lent:-Q All right, what did MacClay say to you, if anything?A.Well, he says, "You finally done it." I said, "Done what?"He said,"I have got orders for your release." I said, "That's tine!-He said, "Yes "I said, "On what grounds?"He said, "On grounds of causing a disturbanceamongst the men and for threatening a foreman."I said, "Well, MacClay, you know daimn well I didn't threaten any fore-man."I said, "As far as causing any disturbance, you have had disturbance outhere before and you will have it after me.You know, of course, I will haveto prosecute the caseIt is an injustice."He said, "You are a good worker ; why do you want to stick your neckout for the "loogans" and "jiggs"?"Q Is that what they are called out at the plant?A. Lithuanians are called "loogans."Q Negroes are termed `,`jiggs"?A. There are many terms for negroes.Orr's discharge raises the question of the limits of propriety within which asenior shop steward may function without engaging in officiousness that becomesunwarranted interference with the operational functions of management on theone hand, or inexcusably engendering unrest among the employees by indulgingin inflammatory and abusive statements directed to individuals in management, onthe other.Obviously a steward may not, with impunity, allow his zeal to carryhim into management's field of opei atious, nor may he justifyslanderous andinflammatory charges against individuals in management that are unfounded infact or are designed to incite the employees to insubordination or other similarconduct. "While Respondent has not made the foregoing charges against Orr inso many words, it has done so inferentially and has taken the position that Orr,by his conduct, brought about his own discharge. In the light of all the circum-stances, however, it must be and is found that the physical conditions existingat the time, together with Chini's inexcusable attitude toward the functionsof the Union's shop representatives played a major part in setting up the chain ofcircumstances that impelled Orr to do many of the things relied on, especiallythe speech of March 31.Orr is neither a polished speaker nor a trained negotiator.He is a molderwho has spent much of his working life as a production worker in shops andfoundries.He cannot be measured by the same standards of surface niceties11Two witnesses,Miner and another foreman,testified that they were in the backgroundat this meeting and heard Orr refer to Cluni as a "son-of-a-hitch"-but they were unableto recall anything else that nias saidOrr denied using that term,and under the circuni-stances,hie denial is credited HOWARD FOUNDRY COMPANY73'that are applied to the officials of management in general ; but, possessed of afair amount of intelligence and the conviction that his duties as shop chairmancarried a responsibility to insist on fair adherence to the pay standards of thecontract, fair treatment of the workers in general, maintenance of reasonableconditions in which to work and the avoidance of abnormal and unnecessaryoccupational hazards for all the workers, he did so.When possible, he co-operated with management in trying to find the seat of some of the unrest, andon occasions, offered constructive suggestions.He was zealous and forthright,but no charge has been made that he presented claims or grievances for whichthere was no foundation.In the Cieslak incident bf closing the mold, he was protesting against thecontinuance of an admittedly dangerous practice.He did not advise the mennot to follow Cieslak's order-in fact he appears to have assisted them in carry-ing it out-but at the same time, he was seeking to protect the men against pos-sible future accidents.As for his query to Cieslak, "Well, if somebody falls andbreaks an armor leg, can I break your arm or leg," instead of this being a threat,itmore properly falls into the class of a rhetorical question.Orr's conduct herewas not an invasion of management's functions, but a realistic fulfillment of hisown duty to the men.As for the noon time speech of March 31, this was riot an unwarranted attackon Chini, nor was it designed to incite the men to improper conduct. It wasoccasioned by the protests of the men concerning Chini's apparently arbitrarydisciplining of Orr and the other committeemen, in sending them home earlythe day before.A work stoppage was being threatened and Orr, as the shopchairman, was seeking to prevent it, but he was not excusing Chini or hisconduct.He joined the others in their resentment and he used language andsimilies that a better balanced or trained speaker probably would have avoided.His speech was in the vernacular of the foundry. It was the kind of languagehis listeners understood, but he told them that no matter what manner of manChini might be, they must not take work stoppage action because of his mis-treatment of Orr and the others, for there were orderly processes for settlingsuch things and they proposed to invoke them.His language against Chiniprobably was abusive, but Chini's conduct toward Orr on several occasions in thepast and the common knowledge in the plant concerning Chini's conduct andattitude where union representation was concerned, provided some justificationfor criticism of him.Comparing hirer to a Nazi saboteur was indeed stronglanguage under present circumstances, but not such as to justify a discharge,nor has it been suggested as a ground for the discharge.At most, in thininstance, it must be looked upon as a figure of speech.By this finding, there is no intention to condone slanderous, abusive, intem-perate of inflammatory statements by either employer, employee or union rep-resentative, but the evaluation of such statements must be measured by thecircumstances, and the nature of the speaker and his audience. There is aresponsibility on the employer to appraise such conduct in its true setting.So appraised here, it cannot be found that any of Orr's conduct would,per se,furnish a reasonable basis for his discharge.During the week or ten days following his discharge, Orr and the representa-tives of the Union had several conferences with representatives of Respondentand a Commissioner from the Conciliation Service, concerning Orr's case andother matters, but no adjustment was reached.During this period, Orr hadmade application for employment as a molder at two other foundries, withoutsuccm.However, with knowledge that molder's jobs were available, and with-out registering at the office of the United States Employment Service, within two ,74DECISIONSOF NATIONALLABOR RELATIONS BOARDweeks after his discharge, Orr abandoned all effort to obtain molder work andtook employment as a cutter-grinder at a lower rate of pay in order to learna new trade Since then his pay rate has been advanced to more than the goingrate for molders and he does not desire to return to his former employment withRespondent.On the basis of the foregoing facts, it is found that Orr, as the chosen unionrepresentatia-e of the men in the shop, energetically pursued the duties of hisoffice ; that his complaints and grievances, voiced on behalf of the employeeswere based on apparently just cause and were persistently and vigorouslypressed ; that because of his activities on behalf of the Union and its members,he became obnoxious to Chini, MacClay, and his immediate supervisors, andthat the Cieslak incident of March 29, and the noonday speech of March 31, wereseized by Chini, as a basis for the discharge. whereas the actual cause was Orr'szeal and aggressiveness in properly fulfilling his duties as shop chairman for theUnion.It is further found that Orr's remarks to Cieslak did not constitute athreat of bodily injury to Cieslak and were not, in fact, so regarded by Cieslak.By discriminating against Orr because of his activity on behalf of the Union,Respondent has discouraged its employees from exercising their full privilegesand rights derived from legitimate concerted activity for their mutual aid andprotection, and has interfered with, restrained and coerced them with respectto the rights guaranteed them in Section 7 of the ActIVTHE EFFECT OF THE U\FAIR LABOR PRACTICES ON COMMERCEThe activities of Respondent set forth in Section III, above, occurring in con-nection with the operations of the Respondent described in Section I, above, havea close, intimate and substantial relation to trade, traffic and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYWhile it has been found that Respondent has engaged in certain unfair laborpractices, and there are indications that, as to the present relations betweenmanagement and union committee members, the conditions existing in early1943 appear to have been corrected through changes in the personnel of man-agement's staff, nevertheless, in furtherance of the policies of the Act, it willbe recommended that Respondent cease and desist from such unfair labor prac-tices, and, (1) that George Orr be made whole for any loss of pay suffered byhim as a result of Respondent's discrimination against him, between the dateof his discharge and the date when he first obtainedregular employment, lesshis net earnings" during said period, notwithstanding his failure immediatelyto seek employment or to register for employment with the United States Em-ployment Service, since the approximately 2 weeks of unemployment hereininvolved was spent in active efforts, in conjunction with duly constituted authori-ties, to effect a return to his employment with Respondent and was not an un-11By "net earnings" Is meant earnings less expenses,such as fortransportation, roomand boardincurredby an employee in connection with obtainingwork and working else-where than for Respondent, which would not have beenincurred but for Respondent's dis-crimination and 'the consequent necessity of their seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnitedBrotherhood of Carpenters and Joiners ofAmerica, LumberandSawmillWorkers Union,Local2590,8N.L.R.B. 440.Moniesreceived upon Federal, State, county,municipalor other workrelief projects shall be con-sidered as earnings.SeeRepublic Steel Corporation v. NationalLaborRelations Board,311 U. S 7. HOWARDFOUNDRY COMPANY75reasonable time to be so used; (2) that Respondent post an appropriate noticein its plant, specially stating, in addition to the usual provisions, that it willnot discximinate against any coi i(,teeuman or shop chairman because of theperformance by him of his proper duties in such capacity.Upon the basis of the foregoing findings of fact, and upon the entire record,the undersigned makes the following :CONCLUSIONS OF L.\w1. International Molders and Foundry Workers Union of North America, A.F. of L, is a labor organization within the meaning of Section 2 (5) of the Actadmitting to membership the employees of the Respondent.2.By discriminating in regard to the hire and tenure of employment of GeorgeOrr on March 31, 1943, and thereby discouraging membership in the Interna-tional Molders and Foundry Workers Union of North America, A. F. of L, bydiscouraging the exercise by such members of the incidents of their membership,Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (1) of theAct.4.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the ActRECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law andupon the entire record, the undersigned recommends that Respondent, its officers,supervisory representatives, and assigns shall :1.Cease and desist from :(a)Discouraging membership in International Molders and Foundry WoikersUnion of North America, A F. of L, or in any other labor organization, by dis-criminating in regard to hire and tenure of employment or any terms or condi-tions of employment, especially, but not to the exclusion of general discrimina-tion, as such discrimination shall apply to the exercise by employees who havebeen duly constituted by the other employees, their repiesentatives, committee-men or stewards, of the full iesponsibilities of their respective offices as suchcommitteemen, representatives, stewards or shop chairmen;(b) In any other manner interfering with, restraining or coercing its em-ployees in the exercise of the rights to self-organization, to form, join or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act:t(a)Make whole George Orr for any loss of pay suffered by him as a result ofRespondent's discrimination against him, between the date of his discharge and'the date thereafter when be first obtained regular employment, less his netearningsduring said period.(b)Post immediately in conspicuous places in the magnesium plant at Chicago,Illinois, and maintain for a period of at least sixty (60) consecutive days fromthe date of posting, notices to all employees stating: (1) that the respondentwill not engage in the conduct from which it is recommended that it cease and 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesist in paragraphs 1 (a) and (b) of these recommendations: (2) 'that Re-spondent will take the affirmative action set forth in paragraph 2 (ai) of theserecommendations'; -:and (3) that Respondent's employees are free-to remain orbecome members of the International Molders and Foundry Workers Union ofNorth America. A F.,of L, or any other labor organization, and especially thatRespondent will not discriminate against any duly constituted representative,committeeman, or steward for its employees, in the proper carrying out of hisfunctions as such official(c)Notify the Regional Diiector for the Thirteenth Region in writing, withinten (10) days from the receipt of this Intermediate Report what steps Respond-ent has taken to comply therewithIt is further recommended that, unless on or before ten (10) days from thereceipt of this Intermediate Report, Respondent notifies the Regional Directorfor the Thirteenth Region in writing that it will comply with the foregoingrecommendations, the National Labor' Relations Board issue fn order requiringRespondent to take such action.As provided in Section 33 of,Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3-effective November 26, 1943, anyparty or counsel for the Board may within fifteen (15) clays from the date ofthe entry of the order transferring the case to the Board, pursuant to Section 32of Article II of said Rules and Regulations, file with the Board. RochambeauBuilding,Washington, D. C., an original and four copies of a statement in writ-ing setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or objec-tions) as he relies upon, together with the original and four copies of a brief insupport thereofImmediately upon the filing of such statement of exceptionsand/or brief, the party or counsel for the Board filing the same shall serve acopy thereof upon each of the other parties and shall file a copy with theRegional Director for the Fourteenth Region (Chicago, Illinois).As furtherprovided in said Section 33, should any party desire permission to argue orallybefore the Board request therefor must be made in writing to the Board withinten (10) days from the date of the order transferring the case to the Board.R N. DF,NHAM,Trial Examiner.Dated June 29, 1944.